DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a camera module, comprising:
wherein the gear set comprises a first gear and a second gear meshing with the first gear, the first power output element is provided with a toothed part, the toothed part meshes with the second gear, and the first gear, the second gear, and the toothed part are arranged in a second direction perpendicular to the first direction, in combination with other claimed elements.

Claims 4-14 are allowed as being dependent from claim 1.

Regarding claim 15, the prior art of the record fails to show or fairly suggest a terminal device, comprising a camera module, comprising:
wherein the gear set comprises a first gear and a second gear meshing with the first gear, the first power output element is provided with a toothed part, the toothed part meshes with the second gear, and the first gear, the second gear, and the toothed part are arranged in a width direction of the terminal device, in combination with other claimed elements.


Claim 20 is allowed for the same reasons given in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        6/15/2021